Q HOLDINGS, INC.
EMPLOYMENT & PROPRIETARY RIGHTS AGREEMENT
 
THIS AGREEMENT is made and entered into by and between Q Holdings, Inc. (the
“Company”), and Deborah Eppstein, PhD (the “Employee”), and will become
effective on October 13, 2011.  Employee also has entered into an employment
agreement with Q Therapeutics, Inc., (“Q Therapeutics Agreement”) and if there
are any inconsistencies or omissions between this Agreement and the Q
Therapeutics Agreement, the terms of the Q Therapeutics agreement shall prevail.
 
In consideration of the undersigned’s employment or continued employment, and
compensation, and other good and valuable consideration and the mutual covenants
contained herein, the parties agree as follows:
 
1.
At-Will Employment.  Company employs Employee on an at-will basis, which means
that either Employee or the Company can terminate the employment relationship at
any time for any reason, with or without notice or cause.  Employee’s employment
with the Company is not for any particular period of time.  Employee’s at-will
employment with the Company may not be modified or changed in any way, except
through a new written employment agreement signed by an Executive Officer of the
Company and Employee.

 
2.
Compensation.  Employee shall receive compensation and benefits as determined by
Company from time to time, at Company Board of Directors’ discretion.

 
3.
Duties.  Employee shall serve as President & Chief Executive Officer.  She shall
at all times faithfully, industriously, and to the best of her ability,
experience, and talents, perform all of the duties that may be required of her
pursuant to the express and implicit terms hereof, to the reasonable
satisfaction of the Company.  Employee shall not directly or indirectly, in any
manner or in any capacity, engage in any outside business endeavor of any kind,
inside of the Company’s field of endeavor, without the Company’s express written
approval, signed by an Executive Officer of the Company.  The Company’s “field
of endeavor” is herein defined as the development of stem cell diagnostics and
stem cell or small molecule therapeutics for central nervous system disorders.

 
4.
Prior Inventions.

 
 
(a)
Inventions, original works of authorship, developments, improvements and trade
secrets (collectively referred to as “Prior Inventions”) if any, patented or
unpatented, within the Company’s field of endeavor that Employee made prior to
the commencement of Employee’s employment with the Company or with Q
Therapeutics are excluded from the scope of this Agreement.  To preclude any
possible uncertainty, Employee has set forth on Exhibit A attached hereto a
complete list of all Prior Inventions within the Company’s field of endeavor
that Employee had, alone or jointly with others, conceived, developed, or
reduced to practice or caused to be conceived, developed, or reduced to practice
prior to commencement of Employee’s employment with the Company or Q
Therapeutics, that Employee considers to be Employee’s property or the property
of third parties and that Employee wishes to have excluded from the scope of
this Agreement.  If disclosure of any such Invention on Exhibit A would cause
Employee to violate any prior confidentiality agreement, Employee understands
that Employee is not to describe such Inventions in Exhibit A; instead, Employee
shall provide on Exhibit A, the general area of each such invention and whether
or not patent applications have been filed for such inventions.

 
 
 

--------------------------------------------------------------------------------

 
 
Q Holdings Employment & Proprietary Rights Agreement
 
 
(b)
If in the course of Employee’s employment with the Company, Employee
incorporates into a Company product, process or machine any Prior Invention
owned by Employee, the Company is hereby granted and shall have a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license to make, have made,
modify, use and sell such Prior Invention as part of or in connection with such
product, process or machine

 
5.
Maintenance of Records: Employee agrees to promptly record and to keep and
maintain adequate and current written records of all Inventions within the
Company’s field of endeavor made by Employee (solely or jointly with others)
during the term of Employee’s employment with the Company.  The records will be
in the form of laboratory notebooks, notes, sketches, drawings, memoranda,
invention disclosure forms and any other format, and shall be witnessed by a
non-inventor who is familiar with and understands the Invention.  The records
will be available to and remain the sole property of the Company at all times.

 
6.
Non-Disclosure of Confidential Information.

 
 
(a)
Employee acknowledges that Employee’s relationship with the Company is one of
high trust and confidence and that in the course of Employee’s service to the
Company, Employee will have access to and contact with Confidential Information
(as defined below). Employee agrees that Employee will not, during the course of
Employee’s employment with the Company or at any time thereafter, disclose to
others, or use for Employee’s benefit or the benefit of others, any Confidential
Information, except to the extent that such disclosure or use is directly
related to, and required by, Employee’s performance of duties assigned to
Employee by the Company.  Employee shall take all appropriate steps to safeguard
Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft, including confirming that appropriate agreements to
protect the Confidential Information are in place.  Employee agrees that
Employee’s obligation not to disclose or use Confidential Information of the
Company set forth in this Section 6(a) also extends to confidential information,
know-how, records and tangible property of others doing business with the
Company, including suppliers to the Company or other third parties who may have
disclosed or entrusted the same to the Company or to Employee in the course of
the Company's business.

 
 
2

--------------------------------------------------------------------------------

 
 
Q Holdings Employment & Proprietary Rights Agreement
 
 
b)
"Confidential Information" means information that is not generally known to the
public and that is used, developed or obtained by or for the Company in
connection with its business, including but not limited to: (i) inventions,
devices, new developments, methods and processes, whether patentable or
unpatentable and whether or not reduced to practice; (ii) customers and customer
lists; (iii) copyrightable works; (iv) all technology, trade secrets, know-how
and proprietary information; (v) products or services; (vi) fees, costs and
pricing structures; (vii) designs; (viii) analysis; (xix) drawings, photographs
and reports; (x) computer software, including, without limitation, operating
systems, applications and program listings; (xi) flow charts, manuals and
documentation; (xii) databases; (xiii) accounting and business methods; and
(xiv) all similar and related information in whatever form.  Confidential
Information shall not include any information that has been published in a form
generally available to the public prior to the date Employee proposes to
disclose or use such information.  Information shall not be deemed to have been
published merely because individual portions of the information have been
separately published, but only if all material features comprising such
information have been published in combination.

 
7.
Non-competition; Non-Solicitation.

 
 
(a)
Employee acknowledges that, in the course of Employee’s work for the Company,
Employee will become familiar with the Company’s trade secrets and with other
Confidential Information and that Employee’s services are of a special, unique
and extraordinary value to the Company. Due to Employee’s access to Company’s
Confidential Information and Employee’s integral participation in the business
of Company, Employee is in a position to compete unfairly with Company.  Company
would not employ or continue to employ Employee but for this covenant not to
compete.

 
 
(b)
The Parties expressly agree and acknowledge that Confidential Information is a
significant asset of Company, that this covenant not to compete is of the
essence of this Agreement, and that this covenant not to compete is necessary to
protect the business of Company.  The Parties further agree that the potential
damage to the business of Company in the event of Employee’s breach of this
covenant not to compete would be substantial.  As a result, Employee
acknowledges the necessity for this covenant not to compete.

 
 
3

--------------------------------------------------------------------------------

 
 
Q Holdings Employment & Proprietary Rights Agreement
 
 
(c)
Except with the express written consent of Company, which consent may be granted
or withheld in Company’s sole discretion, Employee agrees that, during the time
Employee is employed or engaged by the Company and for one (1) year thereafter
(the "Noncompete Period"), Employee shall not directly or indirectly own,
operate, manage, control, participate in, consult with, advise, work for, or in
any manner engage in (including by Employee’s self or in association with any
person, firm, or academic institution, corporate or other business organization
or through any entity), any business (or any unit, division or part thereof),
substantially all of the business of which is conducted in the Company’s field
of endeavor.

 
 
(d)
Except with the express written consent of Company, which consent may be granted
or withheld in Company’s sole discretion, during the Noncompete Period, Employee
shall not directly or indirectly through another entity (i) induce or attempt to
induce any employee of the Company to leave the employ of the Company, or in any
way interfere with the relationship between the Company and any employee
thereof, including without limitation, by inducing or attempting to induce any
employee or group of employees to interfere with the business or operations of
the Company, (ii) hire any person who was an employee of the Company at any time
during the Employee’s employment or engagement period, or (iii) induce or
attempt to induce any collaborator, consultant, clinical investigator, customer,
supplier, distributor, franchisee, licensee or other business relation of the
Company to cease doing business with the Company, or in any way interfere with
the relationship between any such customer, supplier, distributor, franchisee,
licensee or business relation and the Company.

 
 
(e)
As used above in Sections 7 (c) and (d) the term “indirectly solicit” includes,
but is not limited to, providing names of employees of the Company, information
about employees of the Company, providing Company’s proprietary information to
another individual, or entity, and allowing the use of Employee’s name by any
company (or any employees of any other company) other than the Company, in the
solicitation of the business of Company’s customers.

 
 
(f)
This covenant not to compete shall be enforceable anywhere in the world where
Company does business or is otherwise in competition with others, including
competition to discover and develop potential products in its area of business
endeavor.

 
 
(g)
If the foregoing covenant not to compete shall be held to be invalid or
unenforceable in any particular jurisdiction or circumstance, such provision
shall be enforceable to the fullest possible extent within such jurisdiction or
under such circumstance and shall be enforceable in all other jurisdictions and
circumstances and the remaining provisions of this Agreement shall continue to
be valid and enforceable as though invalid or unenforceable parts had not been
included, or had been appropriately reduce in scope or validity, therein.

 
 
4

--------------------------------------------------------------------------------

 
 
Q Holdings Employment & Proprietary Rights Agreement
 
8.           Intellectual Property Assignment.
 
 
(a)
Employee agrees that all inventions, designs, new developments, devices,
products, methods, processes, techniques, formulas, compositions, projects,
plans, research data, financial data, personnel data, computer programs,
software, customer and supplier lists (whether or not any of the foregoing is
patentable or reduced to practice or in writing or comprising Confidential
Information), any works of authorship (whether or not copyrightable work and
whether or not comprising Confidential Information) or any other form of
Confidential Information (collectively, the “Intellectual Property”) that (i)
results from work performed by Employee for the Company; or (ii) relates to the
Company’s business as now or as presently or during the term of this Agreement
are proposed to be conducted shall be and are the exclusive property of the
Company.

 
 
(b)
Employee agrees that all Intellectual Property within the Company’s field of
endeavor, whether created, conceived or reduced to practice by Employee or by
others, during Employee’s employment or engagement by the Company (and, if based
on or related to any Confidential Information, within one (1) year after the
termination of such employment or engagement), whether or not during normal
working hours and whether or not on the Company’s premises or with the use of
its equipment, whether alone or in conjunction with others, and whether or not
at the request or suggestion of the Company or otherwise, shall be the sole and
exclusive property of the Company to be used by Employee only in the performance
of Employee’s duties for the Company.  Any copyrightable work relating to the
Company’s business as now or as hereafter conducted, prepared in whole or in
part by Employee hereafter will be deemed "a work made for hire" under Section
201(b) of the 1976 Copyright Act, and the Company shall and does own all of the
rights in the copyright therein. Employee agrees to assign and does hereby
assign to the Company all right, title and interest in and to all the
Intellectual Property created during the period of Employee’s employment or
engagement by the Company.  Employee also assigns to the Company all causes of
action for infringement of the Intellectual Property, including, without
limitation, the right to institute, process, defend and settle any suit or other
legal or administrative proceeding to enjoin infringement or misappropriation of
the Intellectual Property, together with the sole right to any resulting
recovery or damages, royalties, profits, legal fees and costs.  Employee shall
not publish any information related to such Intellectual Property without the
prior written consent (which consent shall be at the Company’s sole discretion)
of the Company.

 
 
5

--------------------------------------------------------------------------------

 
 
Q Holdings Employment & Proprietary Rights Agreement
 
 
(c)
Employee will make full and prompt disclosure to the Company of all such
Intellectual Property created by Employee or under Employee’s direction or
jointly with others during Employee’s employment or engagement by the Company,
whether or not during normal working hours or on the premises of the Company or
any subsidiary.

 
 
(d)
Employee agrees to cooperate fully with the Company, both during and after
Employee’s employment or engagement with the Company, with respect to the
procurement, maintenance and enforcement of copyrights and patents (both in the
United States and foreign countries) relating to such Intellectual
Property.  Employee shall sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignment of priority rights, and powers of attorney, which the
Company may deem necessary or desirable in order to protect the Company’s rights
and interests in such Intellectual Property.  Company agrees to reimburse
Employee for all out of pocket expenses reasonably incurred in performance of
this covenant.

 
 
(e)
As requested by the Company from time to time and promptly upon the termination
or cessation of Employee’s employment or engagement with the Company for any
reason, Employee shall promptly deliver to the Company all copies and
embodiments, in whatever form, of all Confidential Information and Intellectual
Property in the Company’s field of endeavor in Employee’s possession or within
Employee’s control (including, but not limited to, written records, notes,
photographs, manuals, notebooks, documentation, program listings, flow charts,
magnetic or electronic media, disks, diskettes, tapes and all other materials
containing any Confidential Information or Intellectual Property) irrespective
of the location or form of such material and, if requested by the Company, shall
provide the Company with written confirmation that all such materials have been
delivered to the Company.

 
 
(f)
Provided that Employee is an employee of the Company, in Utah or in any other
jurisdiction where the notice set forth in this Section 7(f) is required by law,
Employee is hereby advised that subsections (a) through (e) of this Section 7 of
this Agreement do not apply to any invention for which no property, equipment,
facilities, supplies, resources, intellectual property or trade secret
information of the Company was used and which was developed entirely on
Employee’s own time, unless: (a) the invention relates (i) directly to the
business of the Company or (ii) to the Company’s actual or demonstrably
anticipated business, research, or development; or (b) the invention (i) results
from any work, services, or duties performed by Employee for the Company or (ii)
is within the scope of Employee’s employment.

 
 
6

--------------------------------------------------------------------------------

 
 
Q Holdings Employment & Proprietary Rights Agreement
 
9.
Representations and Warranties.  Employee represents and warrants to the Company
that:

 
 
(a)
All prior confidentiality and non-compete agreements with former employers have
been disclosed to the Company and the Employee is in full compliance with same.

 
 
(b)
All proprietary or confidential materials that are the property of a former
employer have been returned to such former employer as required by such former
employer.

 
 
(c)
Employment with the Company will not violate any prior agreements, including
confidentiality or non-compete agreements, and will not result in
misappropriation of another company’s trade secrets.

 
10.
Publications. Employee acknowledges that there is no right to publication within
the Company’s field of endeavor, regardless of whether or not such publication
relates to Company’s Confidential Information or Intellectual
Property.  Employee agrees that any proposed publication, proposed presentation,
or other public disclosure within the Company’s field of endeavor (“collectively
referred to as Public Disclosure”) shall, at all times during Employee’s
employment and for one-year period thereafter, be submitted to the appropriate
individual in charge of intellectual property for the Company for approval prior
to submittal outside the Company.  Company has the sole discretion on all issues
regarding Public Disclosure, including but not limited to: whether publish;
where to submit to Public Disclosure; the format and content of the Public
Disclosure.  All drafts of a proposed Public Disclosure shall remain the
property of Company and shall, at the time of leaving the employ of Company, be
returned to Company in accordance with Section 11(a) of this Agreement.  For the
purposes of the Agreement, Public Disclosures include any and all disclosures
outside of the Company, including but not limited to disclosures at symposia,
national, or regional professional meetings, in abstracts, journals, or
otherwise, whether in printed or in electronic media.

 
11.
Miscellaneous.

 
 
(a)
Returning Company Materials.  Employee agrees that, at the time of leaving the
employ of the Company, Employee will promptly deliver to the Company (and will
not keep in Employee’s possession, recreate or deliver to anyone else) any and
all devices, laboratory notebooks, records, data, notes, reports, proposals,
lists, correspondence, specifications, drawings, blueprints, sketches,
materials, biological materials, equipment, draft publications, other documents
of property, or reproductions of any aforementioned items developed by Employee
pursuant to Employee’s employment with the Company or otherwise belonging to the
Company, its successors or assigns.  In the event of the termination of
Employee’s employment, Employee agrees to sign and deliver the “Termination
Certification” attached hereto as Exhibit B.

 
 
7

--------------------------------------------------------------------------------

 
 
Q Holdings Employment & Proprietary Rights Agreement
 
 
(b)
Notification of New Employer.  In the event that Employee leaves the employ of
the Company, Employee hereby grants consent to notification by the Company to
Employee’s new employer about Employee’s rights and obligations under this
Agreement.

 
 
(c)
Not A Contract for Continued Employment.  Employee acknowledges that this
Agreement is not intended to and does not constitute a contract of employment
and should not be construed to grant Employee any right to continued work for
the Company.

 
 
(d)
Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein or had been
contained herein only to the extent valid, legal or enforceable, as
appropriate.  The parties agree that a court of competent jurisdiction making a
determination of the invalidity or unenforceability of any term or provision of
Sections 6, 7, and 8 of this Agreement shall have the power to reduce the scope,
duration or area of any such term or provision, to delete specific words or
phrases or to replace any invalid or unenforceable term or provision in Sections
6, 7, and 8 with a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision, and this Agreement shall be enforceable as so modified.

 
 
(e)
Waiver of Rights.  No delay or omission by the Company in exercising any right
under this Agreement will operate as a waiver of that or any other right.  A
waiver or consent given by the Company on any one occasion is effective only in
that instance and will not be construed as a bar to or waiver of any right on
any other occasion.

 
 
8

--------------------------------------------------------------------------------

 
 
Q Holdings Employment & Proprietary Rights Agreement
 
 
(f)
Remedies. Each of the parties to this Agreement shall be entitled to enforce its
rights under this Agreement; specifically, to recover damages and costs
(including reasonable attorneys fees) caused by any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that breach by Employee of any term or
provision of this Agreement shall materially and irreparably harm the Company,
that money damages shall accordingly not be an adequate remedy for any breach of
the provisions of this Agreement by Employee and that the Company in its sole
discretion and in addition to any other remedies it may have at law or in equity
may apply to any court of law or equity of competent jurisdiction (without
posting any bond or deposit) for specific performance and/or other injunctive
relief in order to enforce or prevent any violations of the provisions of this
Agreement.

 
 
(g)
Counterparts.  This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.

 
 
(h)
Successors and Assigns. This Agreement shall be binding upon Employee’s heirs,
executors, administrators, and other legal representatives and shall be for the
benefit of the Company, its successors, and its assigns.  Employee’s rights and
obligations under this Agreement may not be assigned or delegated without the
prior written consent of the Company.

 
 
(i)
Governing Law.  The law of the State of Utah shall govern all questions
concerning the construction, validity, interpretation and enforceability of this
Agreement, without giving effect to any choice of law or conflict of law rules
or provisions (whether of the State of Utah or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Utah.

 
 
(j)
Amendment and Waiver.  The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Employee.

 
 
(k)
Non-Violation of Prior Agreements.  Employee acknowledges that any misuse of a
prior employer’s confidential information or trade secrets, or violation of a
prior non-compete agreement, are specifically not authorized by Company and are
outside the scope of Employee’s job responsibilities at the Company.

 
 
(l)
Complete Agreement.  This Agreement embodies the complete agreement and
understanding with respect to the subject matters covered hereby among the
parties and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral with respect to such
subject matters.

 
 
9

--------------------------------------------------------------------------------

 
 
Q Holdings Employment & Proprietary Rights Agreement
 
EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT, HAS HAD THE
OPPORTUNITY TO ASK QUESTIONS AND/OR CONSULT HIS/HER INDEPENDENT COUNSEL, AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.
 
*      *        *        *        *
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on this 13th
day of October, 2011.
 
EMPLOYEE:
   
Signature:
/s/ DEBORAH EPPSTEIN
   
Print Name:
Deborah Eppstein
   
Position:
President & CEO
   
COMPANY:
   
Signature:
/s/ STEVEN J. BORST
   
Print Name:
Steven J. Borst
   
Position:
Vice President

 
 
10

--------------------------------------------------------------------------------

 
 
Q Holdings Employment & Proprietary Rights Agreement
 
EXHIBIT A
 
Q HOLDINGS, INC.  EMPLOYMENT & PROPRIETARY RIGHTS AGREEMENT
 
Q:
 
1.
I have reviewed in full the Employment & Proprietary Rights Agreement and
represent that the following is a complete list of all inventions or
improvements relevant to the subject matter of my employment by Q Holdings, Inc.
(the “Company”) that have been made or conceived or first reduced to practice by
me alone or jointly with others prior to my employment by the Company or Q
Therapeutics, Inc., that I desire to remove from the operation of the Company’s
Employment & Proprietary Rights Agreement.

 

 
____________
No relevant inventions or improvements related to the Q “Field of Endevour”.

 

 
____________
Listed below are my former inventions or improvements.

 

 
____________
Additional sheets attached.

 
2.
I propose to bring, or have brought, to the Company’s employment the following
materials and documents of a former employer:

 

 
____________ 
No materials or documents.

 

 
____________ 
Listed below are the materials and documents of aformer employer.

 

 
____________ 
Additional sheets attached.

 

     
Dated
 
Employee’s Signature
               
Employee’s name in print

 
 
11

--------------------------------------------------------------------------------

 
 
Q Holdings Employment & Proprietary Rights Agreement
 
EXHIBIT B
Q HOLDINGS, INC.
 
 TERMINATION CERTIFICATION
 
This is to certify that I do not have in my possession, nor have I failed to
return, any Confidential Information or copies of such information, or other
documents or materials, equipment, or other property belonging to the Company,
in whatever form.
 
I further certify that I have complied with and will continue to comply with all
the terms of the Employment & Proprietary Rights Agreement which I signed,
including the reporting of any Intellectual Property (as defined in that
agreement) conceived or made by me that are covered by that Agreement.
 
I further agree that, in compliance with the Employment & Proprietary Rights
Agreement, I will preserve as confidential and not use any Confidential
Information, Intellectual Property, or other information that has or may
reasonably be anticipated to have commercial value or other utility in the
business in which the Company is engaged or may reasonably be expected to become
engaged as of the date of signing of this Termination Certificate.  I will not
participate in the unauthorized disclosure or use of information that could be
detrimental to the interests of the Company, whether or not such information is
identified as Confidential Information by the Company.
 
On termination of my employment with the Company I will be employed by
______  ________________ in ________________ Division.
 

     
Dated
 
Employee’s Signature
               
Employee’s name in print



 
12

--------------------------------------------------------------------------------

 